Citation Nr: 1300194	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  07-07 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis and maxillary sinus disease. 

2.  Entitlement to an initial rating higher than 10 percent for a cervical spine disability from September 20, 2004, to December 14, 2008, and higher than 20 percent since December 15, 2008. 

3.  Entitlement an initial rating higher than 10 percent for a right shoulder disability from September 20, 2004, to September 8, 2010, and higher than 20 percent since September 9, 2010. 

4.  Entitlement to an initial rating higher than 10 percent for carpal tunnel syndrome of the right wrist. 

5.  Entitlement to a compensable rating for hypertension.

6.  Entitlement to an increased rating for pseudofolliculitis barbae.

7.  Entitlement to restoration of a 10 percent rating for pseudofolliculitis barbae.

8.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974 and from March 2003 to September 2004, with periods of active duty for training and inactive duty for training in the Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for carpal tunnel syndrome of the right wrist, rated 0 percent; granted service connection for a cervical spine disability and awarded a 10 percent rating; and granted service connection for a right shoulder disability and granted a 10 percent rating, each effective September 20, 2004; and denied service connection for a psychiatric disability, allergic rhinitis, and maxillary sinus disease.  In January 2007, the RO increased the disability rating for carpal tunnel syndrome of the right wrist from 0 to 10 percent disabling, effective September 20, 2004.  In May 2009, the RO increased the disability rating for the cervical spine disability from 10 to 20 percent disabling, effective December 15, 2008.  However, as those increases did not represent a total grant of benefits sought, the claims for increased rating for carpal tunnel syndrome of the right wrist and for a cervical spine disability remained on appeal.  AB v. Brown, 6 Vet. App. 35  (1993). 

In October 2009, the Veteran testified before the Board at a hearing held in Washington, D.C.  In March 2010, the Board remanded the Veteran's claims for additional development.  On remand, the Agency of Original Jurisdiction (AOJ) issued a January 2012 rating decision establishing service connection for a psychiatric disorder.  As that award represents a full grant of the benefit sought on appeal, the issue of service connection for a psychiatric disorder is no longer before the Board.  The January 2012 rating decision also granted an increased 20 percent rating for the Veteran's right shoulder disability effective September 9, 2010.  However, as that increase does not represent a total grant of benefits sought, the claim for increased rating for a right shoulder disability remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

As a final introductory matter, the record shows that the Veteran has raised the issue of entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected hypertension, in an August 2010 statement.  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  The Veteran has also recently submitted statements and evidence pertaining to various disabilities, including his psychiatric disorder.  The AOJ should also clarify from the Veteran whether, in submitting that evidence, he intended to file a claim for increase for that condition.  Finally, the Board also observes that throughout the record, the Veteran has asserted clear and unmistakable error in various prior rating decisions issued by the RO.  That matter is referred to the AOJ for appropriate action.  

The issues of service connection for allergic rhinitis and sinusitis, increased ratings for cervical spine, right shoulder, right wrist, hypertension, and pseudofolliculitis barbae disabilities, and entitlement to a TDIU are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's service-connected pseudofolliculitis barbae disability was rated 10 percent disabling for more than five years when the RO reduced the rating to 0 percent. 

2.  The RO's July 2010 decision reducing the Veteran's pseudofolliculitis barbae disability rating was made based on one examination and without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior June 2005 VA examination, which formed the basis for the award of his 10 percent rating.


CONCLUSION OF LAW

The July 2010 rating decision reducing the Veteran's pseudofolliculitis barbae disability rating from 10 percent to 0 percent disabling is void ab initio.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Reduction

Disability rating are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012). 

Where a reduction in rating of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made, rating action will be taken.  The reduction will be made effective the last day of the month in which a 60-day period from the date of notice to the payee expires.  The Veteran will be notified and given 60 days to present additional evidence.  38 C.F.R. § 3.105(e) (2012). 

For ratings which have been in effect for five years or more, the RO is to ensure the greatest degree of stability of disability ratings possible.  Those illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2012).  Those provisions do not apply to ratings that have been in effect for less than five years.  Such disabilities are not considered to be stabilized, and are thus subject to improvement.  Reexamination disclosing improvement in those disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2012). 

Additionally, in any disability rating reduction case, regardless of whether the rating has been in effect for five years or more, certain general regulations need to be considered.  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence shows an actual change in disability and whether examination reports showing change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that any improvement actually represents an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. §§ 3.344(c), 4.1, 4.2, 4.10, 4.13 (2012).  Moreover, if the examination report used to assess a Veteran's disability contains insufficient detail or is not supported by the pertinent evidence of record, it must be returned as inadequate for rating purposes.  38 C.F.R. § 4.2 (2012). 

Pursuant to VA's Schedule for Rating Disabilities, the RO initially ascertained the severity of the Veteran's pseudofolliculitis barbae under Diagnostic Code 7806, which contemplates dermatitis or eczema.  38 C.F.R. § 4.118, DC 7806 (2012).  Under that diagnostic code, a 0 percent rating is assigned where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the last 12-month period.  A 10 percent rating is assigned where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (2012).

The provisions of 38 C.F.R. § 3.105(e) are not for application in this case, since the reduction in the rating assigned the Veteran's pseudofolliculitis did not result in a reduction of compensation payments being made.  Immediately prior to the reduction he was receiving a combined 70 percent rating for all of his service-connected disorders.  After the reduction, he continued to receive a 70 percent combined rating.

In this case, the Veteran's 10 percent rating was in effect from September 20, 2004, to December 17, 2009, a period of over 5 years.  Therefore, the provisions of 38 C.F.R. § 3.344(a) apply.

A review of the record shows that the Veteran was afforded a VA examination in June 2005 that yielded complaints and clinical findings of pseudofolliculitis barbae affecting areas exposed to the sun, including the face and neck.  The VA examiner noted complaints of exudation, itching, and crusting, with symptoms occurring intermittently and as often as monthly.  Each occurrence lasted two days and the Veteran reported 15 attacks in the past year.  His ability to function during flare-ups was very good, though he did experience facial pain.  Additionally, he reported that it was hard to sleep on the bumps and that the condition looked bad.  However, he had not missed any work.  Over the past 12 months, he received topical treatment only.  

Clinical evaluation revealed skin disease on the face with hyperpigmentation of less than six square inches.  There was no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture, or limitation of motion.  The examiner noted the skin lesion to cover eight percent of exposed area, and two percent of the whole body.  On the basis of that examination report, the Veteran was granted service connection for pseudofolliculitis barbae and assigned an initial 10 percent disability rating.

In conjunction with May 2009 increased rating claims, the Veteran was afforded a December 2009 VA examination which again yielded complaints and clinical findings of pseudofolliculitis barbae affecting areas exposed to the sun, including the face and neck.  The Veteran also reported exudation, itching, and crusting affecting the face and neck.  However, there was no ulcer formation or shedding.  The Veteran reported intermittent symptoms occurring as often as once or twice per month, with each occurrence lasting two to four days.  He reported seven to eight attacks in the last year.  The examiner did not specifically address the Veteran's ability to function during flare-ups other than to note "face and neck hurt in area of skin disease and look bad."  The examiner noted the Veteran's report that he had not undergone any treatment in the last 12 months, and had not used UVB, intensive light therapy, PUVA or electron beam therapy for his condition.  Regarding overall functional impairment, the Veteran reported that his condition looks bad, is painful, makes him self-conscious, and hurts his confident and self-esteem.  

On clinical evaluation, the examiner noted pseudofolliculitis barbae located on the chin area without characteristics of ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hyper- or hypopigmentation, abnormal texture, or limitation of motion.  The examiner noted the skin condition to affect two percent of exposed area, and one percent relative to the whole body.

Based on the results of the clinical evaluation, the examiner diagnosed pseudofolliculitis barbae.  However, the examiner did not specifically address whether the Veteran's service-connected pseudofolliculitis had improved since his June 2005 VA examination and, if so, whether that improvement actually represented improvement in his ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R. § 4.2 (2012).  On the contrary, the December 2009 VA examiner made no mention of the findings in the June 2005 VA examination report.  Nor is there any indication that the examiner had access to the prior report or the other pertinent evidence in the Veteran's claims folder.

The results of December 2009 VA examination formed the basis for the RO's July 2010 reduction of the Veteran's pseudofolliculitis barbae rating from 10 percent to 0 percent.  Thereafter, the Veteran submitted an August 2010 notice of disagreement, stating that his face ranges from being full of hair bumps for many days during the year with a short beard, to being almost clear.  Additionally, the Veteran reported that he treated his symptoms at home using a method approved by his dermatologist.   

Based on a careful review of the evidence of record, the Board finds that the reduction of the Veteran's 10 percent rating was improper.  The Board is mindful that, in reducing the Veteran's rating, the RO weighed the results of the Veteran's December 2009 VA examination, which indicated that his service-connected pseudofolliculitis barbae disability no longer met the criteria for a 10 percent rating. However, the RO did not consider other pertinent evidence, including lay statements submitted by the Veteran indicating that his service-connected symptoms were episodic and more severe than as indicated on his December 2009 VA examination.  The Veteran has indicated that the December 2009 examination was not conducted at a time when he skin disability was active.  Nor did the RO order additional examination to ensure that there was actual improvement in the Veteran's condition.

Additionally, and most crucially, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior June 2005 VA examination, which had formed the basis for the award of his 10 percent rating.  In any rating reduction case it must be determined that an improvement in a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was ever made by the December 2009 VA examiner or by any other private or VA medical provider.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reduction from 10 percent to 0 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

The Board further notes that there is no indication that the December 2009 VA examiner had the opportunity to review the Veteran's claims folder.  The applicable provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence shows an actual change in the disability and whether the examination reports show such change are based upon thorough examinations.   Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  38 C.F.R. § 3.344(a) (2012).

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 10 percent rating for the Veteran's service-connected pseudofolliculitis barbae is restored as of the date of reduction on December 18, 2009.  The appeal is allowed to that extent. 


ORDER

Restoration of the 10 percent disability rating for service-connected pseudofolliculitis barbae as of the date of reduction, December 18, 2009, is granted. 


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claims.

The Veteran contends that he is entitled to service connection for allergic rhinitis and sinusitis based on aggravation.  Specifically, the Veteran asserts that prior to his period of active duty from 2003 to 2004, he was only allergic to dust and mites, and only experienced seasonal allergies.  The Board notes that in an October 2006 statement, the Veteran also noted a December 1984 finding that he was allergic to pollen.  However, he contends that, since his period of active duty from 2003 to 2004, during which he was stationed in a home with poor air ventilation and exposed to weather and humidity, he experiences congestion on a daily basis and requires treatment year round.

Pursuant to the Board's March 2010 remand, the Veteran was afforded a VA examination in September 2010 to determine the nature and etiology of any allergic rhinitis and sinus disability.  The Veteran reported an onset of rhinorrhea and sinusitis in 2003 and 2004.  He reported acute episodes of sinusitis treated with antibiotics.  He described those episodes as non-incapacitating, occurring more than six times a year, and lasting one to two days.  It was also noted that an MRI and CT scan showed sinus disease.  The Veteran reported a history of perennial allergies and indicated that he was currently on allergy medications.  He reported that his allergies occurred more frequently, and were annual rather than seasonal.  Physical examination did not reveal any evidence of sinus disease and, other than permanent hypertrophy of turbinates from bacterial rhinitis, physical examination was normal.  The examiner did not provide an opinion regarding whether the Veteran's allergic rhinitis and sinusitis were aggravated beyond their natural progression by the Veteran's service.  Instead, the examiner found that the Veteran should be referred to an allergist for an updated assessment and identification of allergens so that the question could be answered.

Thereafter, in September 2011, the Veteran was afforded a second VA examination, during which he reported being diagnosed with allergic rhinitis in 1980.  He reported current treatment with over-the-counter medication throughout the year.  He reported that his allergies used to be seasonal but now he took medication throughout the year.  The Veteran attributed the change to being placed in a poorly ventilated area during his active duty service in 2003 and 2004.  The Veteran also reported a history of occasional sinus infections, occurring once every other year.  Physical examination revealed no evidence of permanent hypertrophy of the nasal turbinates, nasal polyps, or granulomatous conditions.  Nor was there evidence of greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction of the nasal passage on one side.  The examiner did not find the Veteran to have sinusitis, nor did the examiner perform any diagnostic testing or allergen testing.  

Based on the foregoing, the examiner diagnosed allergic rhinitis treated with over-the-counter medication all year round.  The examiner also noted occasional acute sinusitis, resolved and with no residuals.  The examiner then opined that the Veteran's condition clearly and unmistakably preexisted service, and were clearly and unmistakably not aggravated beyond the natural progression by any in-service injury, event, or illness.  As rationale for that conclusion, the examiner noted that the Veteran still had the same allergic symptoms as before and needed only over-the-counter medications.  Further, the examiner found that the Veteran's need for year round medication was a natural progression of allergy.  Finally, the examiner noted that the Veteran's sinus infections were rare, occurring only once every other year.

The Board finds that, in order to make a fully informed decision on the merits of the Veteran's service connection claim, additional remand is necessary for a new examination that includes allergen identification and testing, as indicated by the September 2010 VA examiner.  Further, the Board notes that since the December 2011 VA examination, the Veteran has submitted evidence of allergy treatment in July 2012 and August 2012.  Those records show a number of additional allergens and evidence that allergy shots may have been recommended for the Veteran's allergic rhinitis.  As that potentially favorable evidence was not previously available for consideration by VA examiners, the Board finds that a new examination and opinion is necessary evidence.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).  

Next, regarding the Veteran's claims for increased ratings for a cervical spine disability, a right shoulder disability, and carpal tunnel syndrome affecting the right wrist, the Board notes that the Veteran was last afforded VA examinations to assess the severity of those disabilities in September 2010. 

Since those September 2010 VA examinations, the Veteran has asserted that his disabilities have worsened.  Specifically, in a January 2011 written statement, the Veteran stated that the pain in his cervical spine that radiates down his right upper extremity and affects his right shoulder and right wrist is becoming more pronounced and that he is falling more frequently.  He stated that his condition was getting worse with age and that more medication had been recommended.  The Board notes that a November 2010 VA treatment note indicates that an open MRI of the cervical and lumbar spine was needed to determine if surgery was necessary.  Thereafter, in August 2011, the Veteran requested a disabled parking placard from his doctor.  In response, the Veteran's physician certified in October 2011 that the Veteran was severely limited in his ability to walk due to arthritic, neurologic, or orthopedic conditions.  Then, in December 2011, the Veteran submitted evidence of his disabled parking placard to VA.

The Board has a duty to assist the Veteran by obtaining another VA examination for his cervical spine, right shoulder, and right wrist claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Robinette  v. Brown, 8 Vet. App. 69 (1995).  The Board recognizes that the mere passage of time since a VA examination does not, in and of itself, warrant additional development. Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11- 95 (1995), 60 Fed. Reg. 43186 (1995).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  That is the case here.  The Veteran's most recent VA examinations are now somewhat stale and he has presented evidence suggesting that his cervical spine, right shoulder, and right wrist disabilities may have worsened since that time.  Accordingly, the Board finds that there may have been a significant change in the Veteran's conditions and, thus, new examinations are needed to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d)  (West 2002 & 2012).  Those new VA examinations should include a review of all pertinent information in the Veteran's claims folder, including any additional lay and clinical evidence obtained pursuant to this remand.  38 C.F.R. § 4.1 (2012).
 
Next, turning to the Veteran's TDIU claim, the Board's March 2010 remand requested the AOJ to provide the Veteran with an examination to determine whether it was at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 5103A (West 2002); Colayong v. West, 12 Vet. App. 524 (1999); Friscia v. Brown, 7 Vet. App. 294 (1994).  However, it does not appear that such an examination was afforded to the Veteran.  While the September 2010 VA mental disorders examiner opined that the Veteran was capable of employment, there is no indication that the examiner took into account the Veteran's service-connected physical disabilities.  Furthermore, a different September 2010 VA examiner noted the Veteran's right shoulder, right wrist, and cervical spine disabilities to have significant effects on occupational functioning, but did not render an opinion as to employability.  

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, once VA undertakes the effort to provide an examination and opinion, even if not statutorily obligated to do so, that examination and opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In light of the foregoing, it remains unclear to the Board whether the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation.  Therefore, the Board finds it necessary to remand the Veteran's TDIU claim for an additional VA opinion that addresses that question. In rendering that opinion, the VA examiner should expressly reconcile the findings with other pertinent evidence of record, including the findings of the September 2010 VA examiners, the March 2010 statement from the Veteran's employer, and in particular, the Veteran's June 2012 resignation letter to his employer indicating that he was resigning due to medical problems, which was not considered at the time of the prior examinations.  38 C.F.R. § 4.1 (2012). 

It also appears that there are outstanding service medical and personnel records.  The Veteran has repeatedly requested a copy of a service-related examination conducted by a private provider on December 19, 2008, which the Veteran claims resulted in his being found unsuitable for deployment and losing an employment position in the Army Reserves.  However, it does not appear that the requested examination has been associated with the claims file.  Nor does it appear that the examination has been associated with the Veteran's extensive service medical or personnel records.  Nevertheless, as the Veteran has identified the specific private provider who conducted the service-related examination, on remand, VA should request that the Veteran complete an authorization for the release of records from that private provider.  Additionally, the Board observes that available personnel records show that the Veteran was notified that due to his age, he would be discharged from the Army Reserves.  Nevertheless, the Veteran requested a medical evaluation Board and, in April 2010, the Veteran was notified that he was medically unfit for retention.  Then, in July 2010 and August 2010 written statements, the Veteran reported that a Medical Evaluation Board would be forthcoming and that he was discharged from the Army.  However, no report relating to a medical evaluation board has been associated with the claims file.  As it appears that there may be additional outstanding service records relating to service-connected disabilities, the Board finds that additional efforts should be made on remand to ensure that the Veteran's complete service records have been obtained. 

Additionally, on remand, any outstanding VA and private medical records should be obtained.  The record shows that the Veteran has received regular VA treatment throughout the period on appeal, and the most recent VA medical record obtained by VA is dated in May 2011.  The Veteran has since submitted some evidence of additional VA treatment in July 2012 and August 2012.  However, no records dating from May 2011 to July 2012, or since August 2012 have been associated with the claims file.  Because it appears that there may be outstanding VA medical records dated after May 2011 that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Finally, the Board observes that a July 2010 rating decision continued a 0 percent rating for service-connected hypertension and reduced the Veteran's rating for pseudofolliculitis barbae from 10 percent to 0 percent.  As jurisdiction for the decision, the RO cited to claims for increased ratings received on May 18, 2009.  Thereafter, in an August 2010 statement, the Veteran disagreed with the RO's July 2010 decisions pertaining to hypertension and pseudofolliculitis.  

The Board considers the Veteran's August 2010 written statement to constitute a timely notice of disagreement. 38 C.F.R. § 19.26 (2012).  While there is some indication in the file that a statement of the case may have been issued, neither the claims file nor the Virtual VA electronic file contains a statement of the case.

Where a notice of disagreement has been timely filed with regard to a claim, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, having determined that the Veteran filed a timely notice of disagreement with the disposition of his hypertension and pseudofolliculitis claims, the Board finds that, on remand, the RO should issue a statement of the case with respect to those issues.  If a statement of the case has already been issued with respect to those claims, it should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case that addresses the issues of increased ratings for hypertension and pseudofolliculitis barbae.  That statement of the case should inform the Veteran of his appeal rights and that he must perfect an appeal if he desires appellate review.  If a statement of the case has already been issued, associate it with the claims file.

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Washington, D.C. dated from May 2011.

3.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder medical records from any provider identified by the Veteran from whom he received treatment in relation to his claims on appeal, to include Chantilly Family Practice.  All attempts to obtain those records should be noted in the claims folder, and the Veteran should be notified of any unsuccessful efforts. 

4.  Contact the appropriate government entity, including the National Personnel Records Center (NPRC), and any other appropriate State or Federal agency, and obtain any outstanding service medical records and service personnel records from the Veteran's time in the Army Reserve from 1974 to 2009, to include any report relating to a Medical Evaluation Board. 

5.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his allergic rhinitis and any current sinus disease.  The claims folder should be reviewed by the examiner, and the examination report should reflect that review.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with all other evidence of record, including the September 2010 and December 2011 VA examination reports.  The examiner must also consider the Veteran's lay statements regarding symptoms prior to and since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should conduct all necessary testing, to include allergen identification.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis and any current sinus disease was aggravated beyond it natural progression during any period of active duty, or active duty for training.  

6.  Schedule the Veteran for a VA examination to determine the nature, extent, frequency and severity of any orthopedic and neurologic impairment related to his cervical spine disability, right shoulder disability, and carpal tunnel syndrome of the right wrist.  The examiner must review the claims folder and the report should note that review.  The examiner should provide the rationale, with citation to relevant medical findings, for the opinions provided. 

a) The examiner should identify all back, right shoulder, and right wrist orthopedic and neurologic pathology found. 

b) The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion of the Veteran's back, right shoulder, and right wrist. 

c) The examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes. 

d) The examiner should also discuss the nature and severity of any radiculopathy or neuropathy found and should provide an opinion as to whether it more nearly resembles slight, moderate, or severe incomplete paralysis.  

7.  Then, schedule the Veteran for an examination for the purpose of ascertaining the cumulative impact of his service-connected disabilities on his unemployability.  The examiner must review the claims folder and the report should note that review. 

a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation. 

b)  If the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, considering his current skill set and educational background. 

8.  Then, readjudicate the claims on appeal.  If any  decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


